129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy Joe ARMENTO, As "authorized Advocate of the MoorishScience Temple of America, Branch Temple # 43 ofIowa State Prison," Appellant,v.John EMMETT, Security Director;  Jim Helling, TreatmentDirector;  Dale Vande Krol, Religious Coordinator;Gerardo Acevedo;  Paul Hedgepeth, Appellees.
No. 97-2126SI.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 30, 1997.Filed Oct. 6, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Billy Joe Armento, an Iowa prison inmate, appeals an adverse grant of summary judgment in Armento's 42 U.S.C. § 1983 action against Iowa State Penitentiary officials.  Armento's claim under the Religious Freedom Restoration Act is foreclosed by the recent opinion of the United States Supreme Court in City of Boerne v. Flores, 117 S.Ct. 2157, 2172 (1997).  Having reviewed de novo the grant of summary judgment on Armento's remaining claims, we find no error by the district court.  We also conclude that an extensive discussion is not warranted.  Accordingly, we affirm the district court.  See 8th Cir.  R. 47B.